Citation Nr: 1422906	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  09-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent since October 1, 2008, for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to September 1969, including combat service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013 the Board granted, inter alia, an increased rating of 20 percent, but no higher, for residuals of prostate cancer effective October 1, 2008.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' joint motion for remand (JMR) in a November 2013 order, partially vacating the Board's decision and remanding the matter to the Board for further action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the Board's April 2013 decision, the Court remanded this matter to the Board in November 2013.  The Court found, as expressed in the JMR, that the Board failed to provide an adequate statement of reasons or bases for its decision denying an evaluation in excess of 20 percent for residuals of prostate cancer since October 1, 2008, because it did not adequately discuss why specific evidence dated in September 2008 and November 2008 was not credible rather than an indication that staged ratings were potentially applicable.  

The September 2008 and November 2008 evidence identified by the Court indicates that the Veteran's residuals of prostate cancer may have worsened.  However, the most recent treatment records in the claims file are dated March 2009.  Thus, the Board finds that in order to determine the severity of his symptoms after October 1, 2008, a remand is necessary in order to obtain current treatment records and afford the Veteran a contemporaneous VA examination to assess the current severity of his residuals of prostate cancer.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any providers who treated him for residuals of prostate cancer after March 2009.  After securing any necessary authorizations, obtain any identified treatment records, physically or electronically.

2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected residuals of prostate cancer.  The examiner should review the claims file and note such review in the report.

3.  Then, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

